Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dome shaped part (3) being a solid body (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1095724 (Gardner).
Regarding claims 11-12 and 14-16, Gardner discloses:
A shoe insert (A,B,C) for insertion into a shoe, comprising a first end having a dome-shaped part (solid toe section B) to be received in a toe portion of a shoe and an opposite second end having a curved shell-shaped part (A) configured to act as a shoe horn (see lines 28,52 and 70 which teaches the “shoe horn”), wherein the shoe insert further comprises a connecting part (spring section C) connecting the first end and the second end, wherein the first end, the second end and the connecting part arranged there between are integrally formed (parts are joined by rivets making it integrally formed; integrally – defined by dictionary.com is “comprised of parts that together constitute a whole”), and wherein the dome-shaped part comprises a convex dome 
	Regarding claim 12, see figures which show the connecting part (C) comprises a convex connecting surface and wherein the curved shell-shaped part (A) further comprises a concave shoe horn surface, wherein the convex connecting surface connects the convex dome surface with the concave shoe horn surface (see the figures which show convex and concave surfaces as claimed).
	Regarding claim 14, Gardner teaches the dome-shaped part (B) is a solid body (see figure 4 and line 63 – “B is made solid of wood”).
	Regarding claim 15, Gardner teaches the dome-shaped part (B) further comprises a lower edge portion configured to engage with a most forward insole portion of a shoe, wherein the lower edge portion comprises a curved recess (see figures 1).
	Regarding claim 16, Gardner teaches the connecting part (C) comprises a recessed lengthwise side edge (see figure 1, showing part (C) having a recessed side edge).
Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0247151 (Bentel).
Regarding claims 11-12 and 14-15, Bental discloses:
A shoe insert (100) for insertion into a shoe, comprising a first end having a dome-shaped part (solid toe section 10) to be received in a toe portion of a shoe and an opposite second end having a curved shell-shaped part (40,42,44) configured to act as a shoe horn (shoe horn 40) wherein the shoe insert further comprises a connecting part 
	Regarding claim 12, see figures which show the connecting part (30) comprises a convex connecting surface and wherein the curved shell-shaped part (40,42,44) further comprises a concave shoe horn surface, wherein the convex connecting surface connects the convex dome surface with the concave shoe horn surface (see the figures which show convex and concave surfaces as claimed).
	Regarding claim 14, Bentel teaches the dome-shaped part (10) is a solid body.
	Regarding claim 15, Bentel teaches the dome-shaped part (10) further comprises a lower edge portion configured to engage with a most forward insole portion of a shoe, wherein the lower edge portion comprises a curved recess (see figures 1 and 3).
Claim(s) 11,13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019340 (DeWitt).
Regarding claims 11,13 and 15-16, DeWitt discloses:
A shoe insert (shoe tree) for insertion into a shoe, comprising a first end having a dome-shaped part (toe form 10) to be received in a toe portion of a shoe and an opposite second end having a curved shell-shaped part (30) configured to act as a shoe horn (see page 1, lines 20-23,36-38 – which teaches a shoe horn) wherein the shoe insert further comprises a connecting part (box unit 20 and rods) connecting the first 
	Regarding claim 15, DeWitt teaches the dome-shaped part (10) further comprises a lower edge portion configured to engage with a most forward insole portion of a shoe, wherein the lower edge portion comprises a curved recess (see figure 1).
Claim(s) 11-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D427417 (Isreal).
Regarding claims 11,13 and 15-18, Isreal shows a shoe horn having structure as claimed (see the figures which show the parts and curvatures as claimed).  Particularly see figure 4 and 8 which show the convex dome surface and the convex horn surface are arrange in opposite facing directions.  The shoe horn can placed inside a shoe and function to maintain the inside shape of a shoe as claimed, thereby function as a shoe insert as claimed.
All of the functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying 
Regarding claims 17 and 18, the shoe horns as shown have edges and the sides with curvatures and thereby function as alignment members as claimed.  Therefore, Israel, has parts which provide “first alignment member” on the dome shaped part of the shoe horn and “second alignment member” on the connection part of the shoe horn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner ‘724 in view of US 4577360 (Swenson).
Regarding claims 11-13 and 15-16, Gardner discloses:
A shoe insert (A,B,C) for insertion into a shoe, comprising a first end having a dome-shaped part (solid toe section B) to be received in a toe portion of a shoe and an opposite second end having a curved shell-shaped part (A) configured to act as a shoe horn (see lines 28,52 and 70 which teaches the “shoe horn”), wherein the shoe insert further comprises a connecting part (spring section C) connecting the first end and the second end, and wherein the dome-shaped part comprises a convex dome surface and wherein the curved shell-shaped part comprises a convex shoe horn surface, wherein the convex dome surface and the convex shoe horn surface are arranged in opposite facing directions (see figures 1-4 which show the surfaces).
Gardner lacks teaching wherein the first end, the second end and the connecting part arranged there between are integrally formed (i.e. assuming a one-piece integral unit).
Swenson teaches shoe trees (e.g. see figures 1-3) are typically made of solid pieces of wood (see col. 1, lines 16-22) but teaches an improvement wherein the shoe tree is made of a single, integral molded plastic member (see col. 2, line 42-43) to provide a simple in construction, an inexpensive means to manufacture, a durable, a reliable, a savings in cost and a lightweight shoe tree (see paragraph bridging col. 2 and col. 3).  The dome-shaped part (toe portion 10) taught by Swanson is integral (one-piece integral) with the entire shoe tree.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
	Regarding claim 12, see figure 1 of Gardner which show the connecting part (C) comprises a convex connecting surface and wherein the curved shell-shaped part (A) further comprises a concave shoe horn surface, wherein the convex connecting surface connects the convex dome surface with the concave shoe horn surface (see the figures which show convex and concave surfaces as claimed).
	Regarding claim 13, the shoe tree as taught by the combination above teaches the connecting part (C) further comprises a concave connecting surface (see figure 1 of Gardner) and wherein the dome-shaped part (toe portion 10 taught by Swanson) comprises a concave dome surface, wherein the concave connecting surface connects the concave dome surface with the convex shoe horn surface (see figure 1 of Swanson).  
	Regarding claim 15, Swanson teaches the dome-shaped part (toe portion 10) further comprises a lower edge portion configured to engage with a most forward insole portion of a shoe, wherein the lower edge portion comprises a curved recess (see figures 1).
.
Claims 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Swanson as applied to claim 11 above, and further in view of US 8726525 (Bagley).
Bagley teaches a peeler set which is stacked/nestled together (see figure 1 and 3) and has magnets connecter (40) in each to further secure them together.  The magnets serve as the alignment members.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe insert as taught by the combination above with alignment members being magnetic connector, as taught by Bagley, to facilitate securing a plurality of shoe trees together and prevent them from tipping over.  It would be an obvious design choice to provide the members in any location along the shoe tree including the dome shaped part and in the connecting part inasmuch as the location is of no patentable criticality.
Claim 18-19, refer to a “second alignment member” but this claim doesn’t depend from claim 17 and therefore the prior art only calls for one alignment member to reject claims 18-19.
Claims 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Swanson as applied to claim 11 above, and further in view of US 4524512 (Formo).

Claim 18, refer to a “second alignment member” but this claim doesn’t depend from claim 17 and therefore the prior art only calls for one alignment member to reject claim 18.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
US 1482995 (Jackson) teaches a shoe trees which can be stacked or nestled; see figure 7 and the description of figure 7.  
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556